Dismissed and Memorandum Opinion filed June 12, 2008







Dismissed
and Memorandum Opinion filed June 12, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00056-CV
____________
 
CON ONG TEXAS MAGAZINE CORP., d/b/a
CON ONG TEXAS; THONG PHAM, BAO GIA NGUYEN, Appellants
 
V.
 
VIETNAMESE COMMUNITY OF HOUSTON AND
VICINITY, INC., Appellee
 

 
On Appeal from the County Civil
Court at Law No. 4
Harris County, Texas
Trial Court Cause No.
874798
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed December 31, 2007.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  




On May
12, 2008, notification was transmitted to all parties of the Court's intent to
dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this
court with proof of payment.  See Tex.
R. App. P. 37.3(b).
Appellant
has not provided this court with proof of payment for the record. Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed June
12, 2008.
Panel consists of Justices Yates, Anderson, and Brown.